         Case 1:18-cr-00661-PGG Document 121 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                   ORDER
ARMANDO JOSE JARQUIN RICO,
                                                              18 Cr. 661 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Sentencing in this matter is scheduled for September 11, 2020 at 12:00 p.m.

Defense counsel has filed a sentencing brief (Dkt. No. 119) which asserts at one point that the

Defendant “received (all told) about 1 kilo of drugs in the mail” (id. at 2), and asserts at another

point that the Defendant “received one package which contained 2414.6 grams of heroin,”

another package containing “269 grams of heroin,” and two additional packages containing a

total of “510.8 grams of heroin.” (Id. at 2 n. 1). Suffice it to say that it is far from clear how

much heroin the defense contends the Defendant received in the mail. Defense counsel will

make a supplemental submission by 5:00 p.m. on September 9, 2020 clarifying the matter. The

Government will likewise submit a letter by 5:00 p.m. on September 9, 2020, setting forth

its position concerning how much heroin the Defendant received in the mail.

Dated: New York, New York
       September 8, 2020
